Citation Nr: 0628357	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-23 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the right shoulder and 
right elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from January 1972 to 
September 1986.  

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  

The veteran presented sworn testimony in support of his 
appeal during a hearing held before the undersigned Acting 
Veterans Law Judge in November 2005.  A copy of the 
transcript from that hearing is in the claims file.  


FINDING OF FACT

Degenerative joint disease of the right shoulder and right 
elbow (the dominant upper extremity) is manifested by 
objective evidence of some joint tenderness, and subjective 
complaints of pain and occasional flare-ups; there is no 
objective evidence of current x-ray findings, limited motion, 
weakness, fatigue, swelling, or other related medical 
findings.


CONCLUSION OF LAW

A disability rating in excess of 10 percent for degenerative 
joint disease of the right shoulder and right elbow is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010 (2005).  





REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected right shoulder and elbow disability should 
be assigned a higher rating than the currently assigned 10 
percent rating, due to the symptoms he experiences in this 
extremity.  

As a preliminary matter, the Board must examine whether the 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  The VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

In this case, prior to the initial RO adjudication in March 
2003 on the claim for an increased rating for a right 
shoulder/elbow issue, the RO mailed the veteran a December 
2002 VCAA notice which informed him that for increased rating 
claims, he needed to submit current medical evidence showing 
that his disabilities have increased in severity.  It also 
informed him that VA would obtain VA-generated medical 
records, and any private medical records he identified.  The 
letter notified him that VA would provide him with a medical 
examination, if necessary, and also explained what evidence 
he was expected to provide.  The letter also requested that 
the veteran provide information on any additional treatment 
or evidence not previously identified.  38 C.F.R. 
§ 3.159(b)(1).  

In May 2005, the RO sent the veteran another VCAA notice 
letter, which reiterated the requirement that to establish 
entitlement to an increased rating for his service-connected 
right upper extremity disability, the evidence must show that 
the disability worsened.  Significantly, the letter included 
a listing of the evidence that the RO had already received, 
and explained VA's duty to obtain evidence.  Although this 
letter was provided after the initial adjudication of his 
increased rating claim in March 2003, this letter provided a 
supplemental notice of respective duties under the VCAA.  
Moreover, this letter was followed by another adjudication of 
the veteran's claim in a September 2005 supplemental 
statement of the case.  Thus, although the December 2002 
notice letter satisfied the requirements under the VCAA 
regarding notice, the Board finds that such notice was 
bolstered by the May 2005 letter.  In short, the Board is 
satisfied that the duty to notify requirements under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the RO has obtained copies of the veteran's VA medical 
treatment records and has provided him with pertinent medical 
examinations for purposes of compensation.  The veteran has 
indicated (both at the November 2005 hearing and in other 
statements of record) that all his treatment has been at VA 
facilities.  Recently, in November 2005, additional VA 
treatment records and two lay statements were associated with 
the claims file.  The veteran also submitted a waiver of RO 
consideration of that evidence.  38 C.F.R. § 20.1304(c).  As 
noted in the Introduction to this decision, he was afforded a 
personal hearing in November 2005.

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his appeal, of his responsibility to identify and obtain such 
evidence and of the laws and regulations governing his appeal 
as well as the substance of the regulations implementing the 
VCAA.  Furthermore, VA has obtained all relevant evidence to 
support the veteran's appeal for inclusion in his claims 
file, and is not aware of any additional relevant outstanding 
evidence.  Thus, the Board will proceed with appellate 
review.  38 U.S.C.A. § 5103A.

A brief review of the history of this appeal reveals that in 
an August 1987 rating decision, service connection was 
granted for degenerative joint disease of the right shoulder 
and elbow, and a 10 percent rating was assigned from 
September 1986, under 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  This disability rating has remained unchanged since 
that time.  The medical evidence at that time included an 
April 1987 VA x-ray of the right shoulder that revealed 
minimal findings of degenerative joint disease.  An 
associated VA examination report demonstrated full range of 
motion of the shoulder with no pain.  There was subjective 
pain noted in the elbow by history only.  

The veteran now contends that his right shoulder and elbow 
disabilities have worsened and include flare-ups.  He 
therefore requests the assignment of a higher disability 
rating, to include consideration of separate ratings for each 
joint.  He also requests consideration of an increased rating 
on an extra-schedular basis, as he claims that he can no 
longer work as a truck driver due to his disability.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

In evaluating claims for increased ratings, the veteran's 
condition is evaluated with a critical eye toward the lack of 
usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  However, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
In the case of X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
disability rating is for assignment.  These ratings based on 
X-ray findings may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  Furthermore, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).

Limitation of shoulder motion is governed by Diagnostic Code 
5201.  In the case of limitation of arm motion at the 
shoulder level, a 20 percent disability rating is assigned.  
When arm motion is limited to midway between the side and 
shoulder level, a 30 percent disability rating is assigned to 
the major (dominant) arm, while a 20 percent disability 
rating is assigned to the minor (non-dominant) arm.  When arm 
motion is limited to 25 degrees from the side, a 40 percent 
disability rating is assigned to the major arm, while a 
30 percent disability rating is assigned to the minor arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Other Diagnostic 
Codes provide criteria for rating ankylosis of the shoulder, 
impairment of the humerus and impairment of the clavicle or 
scapula.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5200, 5202, 
5203.

Limitation of elbow motion is governed by Diagnostic Codes 
5206, 5207, and 5208.  Limitation of forearm flexion to 
110 degrees is rated as noncompensably disabling.  Limitation 
to 100 degrees is rated as 10 percent disabling.  Limitation 
to 90 degrees is rated as 20 percent disabling.  Limitation 
of forearm flexion of the major arm to 70 degrees is rated as 
30 percent disabling, while limitation of forearm flexion of 
the minor arm to 70 degrees is rated as 20 percent disabling.  
Limitation of the major arm to 55 degrees is rated as 
40 percent disabling, while limitation of the minor arm to 
55 degrees is rated as 30 percent disabling.  Limitation of 
the major arm to 45 degrees is rated as 50 percent disabling, 
while limitation of the minor arm to 45 degrees is rated as 
40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.  

Limitation of forearm extension to 60 degrees is rated as 
10 percent disabling.  Limitation of forearm extension to 
75 degrees is rated as 20 percent disabling.  Limitation of 
forearm extension of the major arm to 90 degrees is rated as 
30 percent disabling, while limitation of forearm extension 
of the minor arm to 90 degrees is rated as 20 percent 
disabling.  Limitation of the major arm to 100 degrees is 
rated as 40 percent disabling, while limitation of the minor 
arm to 100 degrees is rated as 30 percent disabling.  
Limitation of the major arm to 110 degrees is rated as 
50 percent disabling, while limitation of the minor arm to 
110 degrees is rated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.  When there is both limitation 
of forearm flexion to 100 degrees and limitation of forearm 
extension to 45 degrees, a 20 percent disability rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  

Range and nature of shoulder and elbow motion is pictorially 
depicted for reference at 38 C.F.R. § 4.71, Plate I.  

During the November 2005 hearing on appeal, the veteran 
testified that he receives all medical treatment pertinent to 
his right shoulder and elbow from VA.  Review of the 
veteran's VA treatment reports reveals that the great 
majority of the veteran's medical visits pertained to his 
back and complaints of pain and spasm in his back.  However, 
there are several references to his right arm and right 
shoulder.  

According to a February 2000 VA treatment note, the veteran 
reported pain in his left shoulder.  Upon clinical 
examination, it was noted that his shoulders were symmetrical 
bilaterally, with no focal tenderness or crepitus.  He 
manifested pain upon extreme above-the-head raising and also 
on extreme extension.  The diagnosis given was of mild left 
shoulder impingement syndrome-no diagnosis pertaining to the 
right shoulder was rendered.  

The veteran underwent a VA examination for joints in February 
2003.  However, during the examination, he provided history 
pertaining to having injured his left elbow in the 1990s, 
with the result that the examiner only examined his left 
elbow.  As he did not make any reference to impairment of his 
right shoulder or elbow, this examination report does not 
provide any information as to the condition of his right 
upper extremity at that time.

In an August 2003 VA examination for the joints, there were 
some normal findings made pertaining to shoulder motion, but 
the examiner did not specify whether it was the right or left 
shoulder.  

The veteran underwent another VA examination for joints in 
December 2003.  The examiner indicated that the claims file 
was reviewed.  He reported to the examiner that he had pain 
in his right elbow and right shoulder, associated with an old 
lifting injury, but that he was "doing well at the present 
time."  He denied having periods of flare-up in either 
joint.  He was not receiving any treatment specific to right 
elbow and right shoulder pain and was not taking any 
medication for his complaints.  Upon clinical examination, 
the examiner noted that the veteran is right-hand dominant.  
Neither joint was painful upon range of motion exercises and 
the examiner commented that no additional limitations were 
noted with respect to repetition of movement, pain, fatigue, 
incoordination, weakness, or lack of endurance.  Furthermore, 
there was no evidence of painful motion, heat, warmth, 
swelling, or tenderness involving the right shoulder or right 
elbow during the examination.  Upon range of motion 
measurements, the veteran displayed full range of motion of 
the right elbow and right shoulder.  X-ray studies were taken 
in conjunction with the examination and interpreted as within 
normal limits with regard to the right shoulder and right 
elbow.  The examiner rendered diagnoses of "history of 
olecranon bursitis right elbow, resolved," and "right 
shoulder sprain, resolved."

In January 2004, the veteran reported for outpatient 
treatment complaining of right shoulder and elbow pain, which 
he rated at a level of two to three on a scale of zero to 
ten.  The veteran denied stiffness, redness, or swelling of 
the joints.  Following clinical examination, it was deemed 
that the right elbow pain was likely due to arthritic 
changes.  X-ray studies of the right elbow taken in February 
2005 were interpreted as negative, with no fracture or 
dislocation seen.  The bone and joint spaces were within 
normal limits.

The veteran underwent another VA examination in reference to 
his claim for an increased disability rating in September 
2005.  The examiner stated that the claims file was reviewed.  
The veteran reported that he had soreness in his anterior 
shoulder with episodic pain.  He denied weakness, stiffness 
or swelling in the right shoulder.  He reported that he 
sometimes had difficulty straightening his right elbow and 
had stiffness and swelling in the elbow.  During the 
examination, he estimated that pain in his right shoulder was 
about a level of ".5" on a scale of ten, while pain in the 
right elbow was about a one on a scale of ten.  During 
periods of flare-up in right shoulder and elbow symptoms, the 
pain in his right shoulder was at a level of two to three out 
of ten, while the pain in his right elbow was at a level of 
six to seven out of ten.  He reported having flare-ups in 
right shoulder pain approximately twice a month, lasting one 
or two days, and flare-ups in right elbow pain once every two 
to three months, lasting about a week.  Activities such as 
mowing the yard were likely to precipitate such flare-ups.  
The examiner noted that flare-ups did not impair the 
veteran's ability to perform daily functional activities for 
self care, but that if he were employed, right elbow flare-
ups would impair his ability to perform a job during a flare-
up.  Upon clinical examination, the veteran demonstrated full 
range of right shoulder and right elbow motion.  There was no 
edema, ecchymosis or erythema in either joint upon 
examination.  Both joints were deemed to be neurovascularly 
intact and strength was measured as 5/5 in both joints.  The 
right shoulder musculature and bony structures were 
symmetrical in comparison with his left shoulder.  Positive 
mild tenderness in the anterior shoulder region was noted.  
Examination of the right elbow revealed positive tenderness 
at a trigger point posterior to the lateral epicondyle in the 
trochlear notch.  There was full range of motion for both 
joints and no increase in pain upon range of motion exercises 
in either joint.  There was no fatigue, weakness, lack or 
endurance or incoordination present in either joint.  

An X-ray study of the right elbow taken in November 2005 was 
interpreted as normal.  

During the November 2005 hearing, the veteran testified that 
he experiences flare-ups in the right shoulder about two to 
three times a year and more frequently in his right elbow.  
He also described pain in both joints on a daily basis.  He 
clarified that he had had to leave his previous employment on 
account of impairment arising from his service-connected back 
disability, rather than from his right elbow or shoulder.  
Shortly following the hearing, the veteran submitted two lay 
statements that describe his pain and incapacitation.  
However, those statements make only a passing reference to 
his "shoulder" and appear to be referring more to his back 
disability.

As explained above, degenerative joint disease may be rated 
either under the provisions of Diagnostic Code 5003 and 5010, 
grouping both joints together to arrive at a 10 percent 
disability rating or under the diagnostic code provisions 
which measure limitation of motion of each individual joint 
due to degenerative joint disease.  

Since the original grant of service connection, the veteran's 
right shoulder and right elbow disabilities have been rated 
under Diagnostic Code 5010, which, in the absence of 
compensable limitation of motion in each individual joint, 
groups both joints together to arrive at a single 10 percent 
disability rating.

As none of the medical evidence of record reflects other than 
fully-normal range of motion in either the right shoulder or 
the right elbow, rating the veteran's disabilities under the 
Diagnostic Codes pertaining to limitation of shoulder or 
elbow motion would result in no more than noncompensable 
ratings.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5201, 
5206, 5207, 5208.  Therefore, the Board will evaluate the 
veteran's right shoulder and right elbow disabilities under 
the provisions of Diagnostic Code 5003.  

The currently-assigned 10 percent rating reflects 
degenerative arthritis established by X-ray findings 
manifested by noncompensable limitation of motion of the 
right shoulder and right elbow.  Notably, despite the 1987 X-
ray of the right shoulder, which reflected minimal 
degenerative changes, recent X-ray studies have not indicated 
degenerative joint disease of either the right shoulder or 
the elbow.  The next higher available rating under Diagnostic 
Code 5003 is 20 percent, which can be assigned in the case of 
X-ray evidence of involvement of two or more major joints 
with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Review of the medical 
evidence reveals that at the time of the VA examination in 
December 2003, the veteran complained of pain in his right 
shoulder and elbow, but also reported that he was presently 
doing well.  He denied experiencing flare-ups or other 
symptoms, and the examination revealed no painful motion, 
weakness, fatigue, incoordination, heat, warmth, or swelling.  
Even at the time of the more recent examination in September 
2005, the veteran reported low levels of pain, on a scale of 
one to ten.  Significantly, he reported flare-ups that 
occurred in his shoulder twice a month, and in his elbow once 
every two to three months.  The shoulder flare-ups reportedly 
lasted two days, while the elbow flare-ups lasted a week.  On 
examination, the joints had full range of motion, normal 
muscle structure (as compared to the left upper extremity) 
and no pain on motion.  In fact the only symptoms noted by 
the examiner were tenderness in the joints.  X-rays taken 
both prior to and after this examination were negative for 
any findings of degenerative joint disease.  

As there is no current evidence of X-ray involvement of the 
two joints, the Board finds that the preponderance of the 
evidence is against assignment of a rating in excess of 10 
percent under Diagnostic Code 5003.  The Board acknowledges 
the veteran's complaints of flare-ups and incapacitating 
episodes, which are requirements for a 20 percent rating 
under Diagnostic Code 5003, but in the absence of any 
objective medical findings, including x-ray findings, to 
demonstrate the nature of the veteran's current right 
shoulder and right elbow disabilities, the Board finds no 
basis to assign a higher rating.  Rather, the Board finds 
that the veteran's complaints of pain and occasional flare-
ups (along with the objective findings of joint tenderness) 
are contemplated in the 10 percent disability rating 
currently assigned.  The Board acknowledges the veteran's 
statements that he experiences occasional flare-ups in his 
right elbow and right shoulder.  However, the Board finds it 
significant that the record contains only minimal objective 
findings of any right shoulder and elbow disability.  
Remarkably, x-rays over recent years have not revealed any 
current degenerative joint disease.  In short, the Board 
finds that the currently assigned 10 percent rating 
adequately contemplates the veteran's symptomatology, and 
there is simply no basis for assignment of a higher 
disability rating.  

The Board acknowledges the request for the assignment of two 
separate ratings for this disability.  However, as explained 
earlier, evaluating the veteran's disability under 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5201, 5206, 5207, 5208, would 
result in no more than a noncompensable rating for each 
joint. 

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40, and 4.45 warrant the grant of a higher evaluation.  See 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).  However, 
the veteran's manifestations of right shoulder and right 
elbow disability, primarily characterized by subjective 
complaints of pain, have not been demonstrated to fall within 
the criteria in these regulations.  Specifically, the veteran 
reports pain, with occasional flare-ups and stiffness.  The 
other manifestations identified by the pertinent VA 
regulations, such as weakness, additional limitations with 
respect to repetition of movement, pain, fatigue, 
incoordination, weakness, or lack of endurance, are not shown 
by objective medical evidence.  In fact, the evidence has 
been consistently negative for any findings in this regard.  
Accordingly, an increased evaluation on this basis is not 
warranted at this time.

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for an 
increased disability rating for degenerative joint disease of 
the right shoulder and right elbow.  The appeal must 
therefore be denied.  In reaching the foregoing 
determination, the Board has considered the clinical 
manifestations of the veteran's disability, including any 
effects on the veteran's earning capacity and his ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for a rating in excess of 10 
percent for degenerative joint disease of the right shoulder 
and right elbow.  The Board has considered the benefit of the 
doubt rule in this case, but as the evidence is not in 
relative equipoise, that doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board has considered whether the veteran's right 
shoulder and elbow disability presents such an exceptional or 
unusual disability picture as to render impractical 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this case, the record is negative for any 
evidence that the veteran has been hospitalized for symptoms 
related to his right shoulder or right elbow disabilities.  
In fact, over the years his treatment for this disability has 
been minimal.  While he contends he is rendered unemployable 
by his service-connected disabilities, and while the record 
reflects that he has been unemployed for some years, he has 
never asserted he is rendered unable to work specifically due 
to his right shoulder and elbow.  In the September 2005 VA 
examination he stated that he was unemployed for the past 
three years due to his back condition.  Additionally, at the 
November 2005 hearing he stated that his back problems 
prevent him from working.  While the September 2005 VA 
examiner opined that if the veteran were employed, right 
elbow flare-ups could impair his ability to perform a job, 
this statement alone does not provide sufficient support for 
a finding that the service-connected right elbow disability 
causes marked interference with employment.  In fact, other 
than the veteran's own contentions, there is no medical 
evidence of any significant findings pertaining to the right 
shoulder and elbow, including objective evidence of flare-
ups.  Moreover, the veteran's own statements appear to 
attribute any impairment in employment to his back disability 
rather than his right upper extremity.  As such, the Board 
finds no basis to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996) (the Board may affirm an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)). 




ORDER

A disability rating in excess of 10 percent for degenerative 
joint disease of the right shoulder and right elbow is 
denied.



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


